Title: From George Washington to Lieutenant Colonel Joseph Reed, 28 March 1776
From: Washington, George
To: Reed, Joseph



Dr Sir,
Cambridge 28th March 1776.

General Howe has a grand Manouvre in view—or—has made an inglorious retreat. Yesterday Evening the remains of the British Fleet left Nantasket Road & (except an Arm’d Vessel or two) hath left the Coast quite clear of an Enemy—Six more Regiments will instantly March for New York—two days hence another, and a day or two after that our whole force, except about 3 or four Regiments to erect such Works as shall be adjudged necessary for the Security of this place—In three or four days from this date, I shall follow myself—In otherwords, the moment I can put things upon such a footing as the exigency of Affairs may require, I shall depart.
I have receiv’d your favour of the 15th Instt but hurried as you may well suppose me to be (in sending expresses to one and another) upon this occasion I shall only add that I am with sincere regard and Affection Your most obedt servt

Go: Washington

